MacLean, J.
(dissenting). The plaintiff brought action and recovered judgment, upon the verdict of a jury, against the defendant for the alleged conxrersion by him" of a horse and xvagon, claimed to be the property of the plaintiff. At the trial, and after the parties herein had rested, the defendant moved to dismiss substantially for failure of proof of any act of conversion by him committed, and duly excepted to the denial thereof. Likewise he moved to set aside the verdict on the ground, among others, that it was against the. evidence and the weight of the evidence, and excepted to its denial. Of the connection on part of the defendant with the alleged wrong, evidence there is none, beyond the statement by the husband of the plaintiff that, “ on or about the; 14th day of May, 1904, Mr. Schnurmacher came with the sheriff and he took everything xvith him * * * Mr. Schnurmacher went to the stable with the marshal when this property xvas seized,” pointing at the time to the defendant himself. Against this ambiguoxis statement the evidence preponderates that the property xvas seized by the marshal and sold by another. Under the determination of the Court of Appeals in Rosenstein v. Fox, 150 N. Y. 354, 361, “ the appellant’s exceptions are properly before us, notwithstanding the absence of a certificate that *603the case contained all the evidence.” Therefore, the judgment must be reversed and a new trial ordered.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Judgment affirmed, with costs.